         Case 6:21-cv-00026-BMM Document 6 Filed 09/13/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

  CHARLES ALLEN ARMSTRONG,
                                                    CV 21–26–H–BMM–KLD
                       Petitioner,

        vs.                                           ORDER

  PETE BLUDWORTH; ATTORNEY
  GENERAL OF THE STATE OF
  MONTANA,

                       Respondents.

      United States Magistrate Judge Kathleen DeSoto entered her Findings and

Recommendations in this case on July 27, 2021. (Doc. 5). Judge DeSoto

recommended that Petitioner Charles Allen Armstrong’s Petition for Writ of

Habeas Corpus (Doc. 1) be DISMISSED with prejudice; that the Clerk of Court

should be directed to enter by separate document a judgment of dismissal; and that

a certificate of appealability should be DENIED.

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

                                          -1 -
        Case 6:21-cv-00026-BMM Document 6 Filed 09/13/21 Page 2 of 2




422, 427 (9th Cir. 2000) (citations omitted). The Court finds no error in Judge

DeSoto’s Findings and Recommendations and adopts them in full.

                                           ORDER

            Accordingly, IT IS ORDERED:

      1. Armstrong’s Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED

      with prejudice.

      2. The Clerk of Court is directed to enter by separate document a judgment

      of dismissal.

      3. A certificate of appealability is DENIED.

      DATED this 13th day of September, 2021.




                                        -2 -
